Citation Nr: 0822314	
Decision Date: 07/08/08    Archive Date: 07/14/08	

DOCKET NO.  05-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability. 

2.  Entitlement to service connection for a bilateral foot 
disability, claimed as "foot pain." 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to an initial compensable evaluation for the 
residuals of fracture of the medial epicondyle of the left 
(minor) elbow.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1980, and from February 1984 to February 1987.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, denied the veteran's claims of 
entitlement to service connection for a bilateral foot 
disorder, low back pain, and bilateral shoulder disorder.  
The RO also granted service connection for residuals of a 
left elbow fracture and assigned a noncompensable evaluation.  
The veteran disagreement with the determinations.  A 
Statement of the Case was issued to him.  Thereafter, the 
veteran perfected an appeal for the back and shoulder claims 
as well as the left elbow increased rating claim.  
Additionally, within the appropriate time period, the 
veteran's representative indicated that the bilateral foot 
pain was also on appeal.  See April 2005 VA Form 646.  Thus, 
the issues before the Board are as listed on the title page.  
The veteran's case has also been transferred to the Atlanta, 
Georgia, RO.

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran seeks service 
connection for a bilateral knee disorder.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for appropriate action.

On substantive appeal, the veteran indicated that he would 
like to appear at a Board hearing held at the RO (travel 
board hearing).  A travel board hearing was scheduled and 
held in June 2007.  However, a written transcript could not 
be produced.  In May 2008, the veteran was provided with an 
opportunity to appear at another travel board hearing.  In 
response, he indicated that he did not wish to appear and 
wanted his case considered on the record.  As such, no 
additional action in this regard is needed.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
bilateral shoulder and foot disabilities, as well as for a 
low back disorder.  In pertinent part, it is contended that 
all of the aforementioned disabilities are the result of 
trauma sustained during multiple parachute jumps during the 
veteran's period or periods of active military service. 

In that regard, a review of the record indicates that the 
majority of the veteran's service treatment records are 
unavailable.  However, available service treatment records 
show that, in August 1973, and once again in April and May 
1974, the veteran received treatment for various right foot 
and/or ankle problems.  Moreover, at the time of a service 
separation examination in May 1980, the veteran complained of 
a painful or "trick" shoulder or elbow, as well as recurrent 
back pain.  Significantly, a review of the veteran's various 
Certificates of Release or Discharge from Active Duty (DD 
Forms 214) shows that, during the period from August 1974 to 
August 1980, and once again from February 1984 to February 
1987, the veteran served as a Calvary Scout and Infantryman, 
and/or Field Artillery Officer, and received the Professional 
Parachutist Badge.

The Board observes that, in McClendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there were four 
elements which must be considered when determining if a 
medical examination is necessary.  The Court noted that VA 
must provide an examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of Section 
5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McClendon, 20 Vet. 
App. at 85-86.

Recently submitted VA outpatient treatment records are 
significant for continued complaints of shoulder and foot 
pain, as well as low back problems.  Moreover, based on the 
aforementioned evidence, it is clear that, on various 
occasions in service, the veteran received treatment for 
and/or voiced complaints of shoulder, foot, and low back 
pain.  Under the circumstances, the Board is of the opinion 
that further development of the evidence is necessary prior 
to a final adjudication of the veteran's current claims for 
service connection for bilateral shoulder and foot 
disabilities, and a low back disorder.

Turning to the issue of an initial compensable evaluation for 
the service-connected residuals of fracture of the medial 
epicondyle of the left (minor) elbow, the Board notes that, 
while in service, the veteran received treatment for what was 
described as tendinitis of his left elbow, as well as 
residuals of an old fracture of the medial epicondyle of that 
same elbow.  To date, the veteran has continued to voice 
complaints of pain in his left elbow, culminating in a 
diagnosis (in May 2007) of "probable" degenerative joint 
disease of the left elbow.  However, the veteran has yet to 
be afforded a VA compensation and pension examination of his 
left elbow.  Under the circumstances, the Board is of the 
opinion that such an examination would be appropriate prior 
to a final adjudication of the veteran's current claim for an 
increased rating for his service-connected left elbow 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded a 
VA orthopedic examination for 
compensation purposes in order to more 
accurately determine the exact nature and 
etiology of his claimed bilateral 
shoulder, bilateral foot, and low back 
disabilities, as well as the current 
severity of his service-connected 
residuals of fracture of the medial 
epicondyle of the left elbow.  The RO/AMC 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse affect on his 
claims.

A regards the requested examination, all 
pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
shoulder, foot, or low back disabilities, 
and, if so, whether those disabilities as 
likely as not had their origin during his 
period or periods of active military 
service.  

Moreover, as part of the orthopedic 
examination, the examiner should identify 
and describe any current left elbow 
disability, to include functional loss, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The orthopedic examiner should 
additionally discuss factors associated 
with the veteran's left elbow disability, 
such as objective indications of pain on 
pressure or manipulation, and muscle 
spasm.  Finally, the orthopedic examiner 
should inquire as to whether the veteran 
experiences flare-ups associated with his 
service-connected left elbow disability.  
To the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  Moreover, all of the 
aforementioned information, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  The RO/AMC should then review the 
veteran's claims for service connection 
of bilateral shoulder, bilateral foot, 
and low back disabilities, as well as his 
claim for an initial compensable 
evaluation for the service-connected 
residuals of fracture of the medial 
epicondyle of the left (minor) elbow.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case (SOC) in March 
2005.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



